November 27, 2012,




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                        IN THE MATTER OF H.C, a Juvenile

NO. 14-12-00910-CV

                        ________________________________

        Today the Court heard appellant's motion to dismiss the appeal from the judgment
signed by the court below on August 21, 2012. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.

      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.